SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

458
CA 12-02102
PRESENT: CENTRA, J.P., FAHEY, CARNI, WHALEN, AND MARTOCHE, JJ.


JOSHUA PASSALACQUA, AS ADMINISTRATOR OF THE
ESTATE OF BRITTANY PASSALACQUA, DECEASED,
CLAIMANT-APPELLANT,

                      V                                             ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 120604.)


KENNY & KENNY, PLLC, SYRACUSE (JUSTIN D. HOWLAND OF COUNSEL), FOR
CLAIMANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Philip J. Patti,
J.), entered March 21, 2012. The order granted the motion of
defendant to dismiss the claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at the Court of Claims.




Entered:    April 26, 2013                      Frances E. Cafarell
                                                Clerk of the Court